DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the elevation” which lacks proper antecedent basis in the claims.  Claims 2-20 are dependent on indefinite claim 1.
Claims 10 and 11 recite “the independent skate system” which lacks proper antecedent basis in the claims.
Claim 14 recites “a rubber surface to an underside” which is not understood.  It is possible that some words have been omitted inadvertently.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chitwood (US 4,722,511) in view of Hanson (US 2,915,776).
Consider claim 1.  Chitwood teaches a lifting device for lifting an article, the lifting device comprising:  a lifting mechanism (14) supported on two opposing bases (16, 18) with a lift face (38) of the lifting mechanism centrally positioned in a void between the two opposing bases (see fig. 1), each base of the two opposing bases comprise at least two wheels (26 and 30, 28 and 32).  Chitwood’s lifting device is capable of lifting a shelving unit.  Please see MPEP 2115 regarding article worked upon by an apparatus.
Chitwood does not explicitly teach that each base comprises a suspension system having means to lower the elevation of each base as a load is applied.  Hanson teaches a base (10) comprising a suspension system (30) having means (41, 42, 43) to lower the elevation of the base as a load is applied.  It would have been obvious to a person having ordinary skill in the art to modify each of Chitwood’s bases with a suspension system as taught by Hanson in order to improve the ride of the lifting device as it moves to avoid unintended movement of the load.
Consider claim 3.  Chitwood teaches that a yoke (72) is attached to the lift face of the lifting mechanism by a dovetail structure (62, 64) with means (sliding engagement and locking member 74; see column 4, lines 58-61) for the yoke to move vertically along a length of the dovetail structure.
Consider claim 6.  Chitwood teaches that the yoke is removable from the dovetail structure of the lifting mechanism (via 74 or via destructive means).
Consider claim 7.  Chitwood teaches that the lifting mechanism elevates the lifting face to above the void between the two opposing bases (via 46, see figs. 1 and 2).
Consider claim 8.  Chitwood teaches that the two opposing bases are positioned at opposing sides of a foot of the article when the lifting mechanism is engaged with the article (see fig. 1).
Consider claims 9-12.  Chitwood teaches that the lifting mechanism is capable of performing the recited functional language:  raising a shelving unit, allowing an independent skate system to be inserted through the void to an underside of the elevated shelving unit, lowering the shelving unit onto the independent skate system, wherein the lifting mechanism is separable from the shelving unit when the shelving unit is on the independent skate system, and moving at an identical rate as a second lift mechanism of a second lifting device so that the load will remain balanced as the load is applied to the lifting mechanism and the second lifting mechanism at different respective locations on the load.  Please see MPEP 2114 regarding functional language in apparatus claims.
Consider claim 19.  Hanson teaches that the suspension system comprises one or more spring-loaded axles (27) positioned between one or more wheels (18) of the at least two wheels and the base.
Consider claim 20.  Chitwood teaches that the one or more spring-loaded axles further comprise a pivot device (20, 23).
Claims 4, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chitwood (US 4,722,511) in view of Hanson (US 2,915,776) and Emig, Jr. (US 5,344,278), hereafter referred to as Emig.
Consider claims 4, 5, and 13.  Chitwood in view of Hanson does not explicitly teach a ram and a hydraulic assembly as specifically claimed.  Emig teaches that a lifting mechanism (80) which moves by way of a ram (ram of 82; see column 3, lines 33-34) extending from a hydraulic assembly (82) wherein the hydraulic assembly is secured to a handle (84) and a dovetail structure (86, 34) prevents a non-axial load from being applied to the ram, the lifting mechanism moves the yoke in a vertical direction only (via 82), and the lifting mechanism maintains its elevation when the lifting mechanism is not in operation (via fluid pressure in 82).  It would have been obvious to a person having ordinary skill in the art to modify the lifting mechanism of Chitwood in view of Hanson with a ram and a hydraulic assembly as taught by Emig in order to lift extremely heavy loads with minimal operator force.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chitwood (US 4,722,511) in view of Hanson (US 2,915,776) and Peggs (US 2004/0021280 A1).
Consider claim 14.  As best understood in view of the 35 U.S.C. 112 rejection above, Chitwood in view of Hanson does not explicitly teach a rubber surface as claimed.  Peggs teaches a rubber surface (surface of hard rubber tire; see paragraph [0031], lines 13-16) to an underside of two opposing bases (WM).  It would have been obvious to a person having ordinary skill in the art to modify the bases of Chitwood in view of Hanson with a rubber surface as taught by Peggs in order to improve traction of the wheels and to minimize damage to the ground surface.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chitwood (US 4,722,511) in view of Hanson (US 2,915,776) and Cozza et al. (US 9,327,954 B2), hereafter referred to as Cozza.
Consider claim 15.  Chitwood in view of Hanson does not explicitly teach multi-directional wheels as claimed.  Cozza teaches multi-directional wheels (34).  It would have been obvious to a person having ordinary skill in the art to modify the wheels of Chitwood in view of Hanson to be multi-directional wheels as taught by Cozza in order to improve the agility of the lifting device.
Allowable Subject Matter
Claims 2 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various lifting devices having wheels and capable of lifting a shelving unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652